DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 recite the word “type” to an otherwise definite expression which extends the scope of the expression so as to render it indefinite. The phrases “A-type” and “novolac-type” are indefinite because it is unclear what “type” is intended to convey. MPEP 2173.05(b). Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 9, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (EP 1125728) [hereinafter Nishimura].
Nishimura discloses a laminate, comprising an adhesive layer (paragraph [0047]); and a constraining layer (layers 8-11), wherein the constraining layer includes an impregnated layer obtained by impregnating a multilayer base material, which is obtained by laminating a plurality of reinforcing fiber sheet-shaped products in each of which reinforcing fiber yarns are arranged in parallel and knitting the products with a stitching thread (yarn 12) to integrate the products, with a thermosetting resin composition (Fig. 6; paragraphs [0027] and [0075]; claims 23-25).
Regarding claim 2, Nishimura discloses wherein the reinforcing fiber yarns are
at least one kind selected from carbon fiber yarns, glass fiber yarns, and resin fiber yarns (paragraph [0029]).
Regarding claim 3, Nishimura discloses wherein the plurality of reinforcing fiber sheet-shaped products in the multilayer base material include a first reinforcing fiber sheet-shaped product layer and a second reinforcing fiber sheet-shaped product layer in which lengthwise directions of the first reinforcing fiber yarns are different from lengthwise directions of the second reinforcing fiber yarns that the first reinforcing fiber sheet-shaped product layer has by 30o or more, and the first reinforcing fiber sheet-shaped product layer has a weight equal to or more than a weight of the second reinforcing fiber sheet-shaped product layer (Fig. 6; paragraphs [0027-0031]).
Regarding claim 4, Nishimura discloses wherein the lengthwise directions of the first
reinforcing fiber yarns of the first reinforcing fiber sheet-shaped product layer form an angle of

Regarding claim 6, Nishimura discloses wherein the adhesive layer contains an epoxy-based resin (paragraph [0048]).
Regarding claim 9, Nishimura discloses wherein the thermosetting resin composition contains an epoxy-based resin (paragraphs [0048] and [0075]).
Regarding claim 12, Nishimura discloses the adhesive layer being substantially free of a foaming agent (paragraph [0060]).
Regarding claim 14, Nishimura discloses the constraining layer having a thickness of from 0.05 mm to 2 mm (paragraph [0026]). 
Regarding claim 16, Nishimura discloses the impregnated layer being a prepreg (paragraphs [0014-0016]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.
Nishimura fails to specifically teach the epoxy-based resin of the adhesive layer containing a rubber-modified epoxy resin, and containing a urea-based compound. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Ichino et al. (JP2015078310) [hereinafter Ichino].
Nishimura fails to teach the epoxy-based resin being a combination of a bisphenol A-type epoxy resin and a novolac-type epoxy resin.
Ichino teaches that it is well known in the fiber reinforced laminate art to use a combination of a bisphenol A-type epoxy resin and a novolac-type epoxy resin as the thermosetting resin composition for impregnating the fiber reinforced layers in order to form a composite material which has good handleability and excellent strength development (paragraphs [0033-0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the epoxy composition in Nishimura to include a combination of a bisphenol A-type epoxy resin and a novolac-type epoxy resin in order to form a composite material which has good handleability and excellent strength development.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura.
Nishimura fails to teach the adhesive layer having a thickness of from 0.4 mm to 3 mm. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adhesive layer in Nishimura to have a 

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  Nishimura fails to anticipate or render obvious the distinct feature of “wherein a weight ratio between the reinforcing fiber sheet-shaped product layer (1) and the reinforcing fiber sheet-shaped product layer (2) is from 9:1 to 5:5”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/            Primary Examiner, Art Unit 1781